Citation Nr: 1219948	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine.  

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.P.




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In the April 2004 rating decision, the RO, in relevant part, declined to reopen the Veteran's claims for service connection for a cervical spine disability and a bilateral hearing loss disability.  In March 2005, the Veteran and his spouse testified at a hearing before RO personnel.  In October 2007, they testified at a videoconference hearing before a Veterans Law Judge.  Transcripts of both hearings are of record.

In the January 2007 rating decision, the RO denied service connection for a low back disability.  In October 2010 and June 2011, the Veteran withdrew his requests for a local RO hearing and a Board hearing.  

In a March 2008 decision, the Board reopened the Veteran's claims of service connection for cervical spine disability and bilateral hearing loss disability, but denied the underlying claims for service connection on the merits.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In May 2009, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board.  In April 2010, the Board remanded the claims for additional action consistent with the Joint Motion.

The Board notes that there is an undated claim for a total disability rating based on individual unemployability (TDIU) that appears to have been received with a packet of documents in October 2007.  See VA Form 21-8940.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims of service connection for lumbar spine disability and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Degenerative changes of the cervical spine are attributable to service.


CONCLUSION OF LAW

Degenerative changes of the cervical spine were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue herein decided given the favorable nature of the Board's decision with regard to this claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

Service connection may nonetheless be granted for a preexisting disease or injury if such a disability was aggravated during active military service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 .

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that his current neck disability, which has been primarily diagnosed as degenerative changes of the cervical spine, was incurred in service.  

Service treatment records reflect that at the Veteran's October 1972 enlistment examination, his spine was normal.  On his corresponding report of medical history, he denied recurrent back pain.  In September 1973, treatment records note that he complained of neck pain after sustaining an injury playing football.  It was noted that he had neck pain in high school and that he injured his when he was 17 years old playing football.  At the time of the examination, he had full range of motion of the neck and there was no tenderness.  The impression was a flexion compression injury.  In March 1974, the Veteran complained of neck stiffness after a "scuffle."  There was pain on flexion and slight trapezius pain.  

In June 1974, he complained of neck soreness after carrying a radio over his shoulder.  There were minimal spasms of the left trapezius.  The assessment was musculoskeletal pain.  Later that month, it was noted that he was a frequent visitor to the dispensary and had much supratentorial overlay to all his illnesses.  An emergency room consultation note reflects that he initially hurt his neck playing football in service, that X-rays were negative, and that he had recurrent pain and stiffness with carrying his rifle.  There was progressive stiffness and pain especially in the left trapezius.  The impression was facet syndrome.  The orthopedic consultation reflects similar findings.  It was noted that an X-ray showed no fracture or dislocation and no neurological deficits in the arms.  The impression was severe cervical sprain.  The Veteran underwent physical therapy and his cervical sprain was noted to be "nearly resolved" in July 1974.  At his January 1975 discharge examination, it was not noted whether the Veteran's spine was normal or abnormal.  No abnormalities were specifically listed with respect to the neck or cervical spine.  

During a November 1975 VA examination, the Veteran complained of tightness of the neck from time to time; however, there were no objective findings made with respect to the neck.  

A March 1984 private treatment record reflects that the Veteran reported that he developed a neck strain after a football injury in service.  It was noted that a January 1984 X-ray revealed DDD at the C5-C6 level and the Veteran was treated with physical therapy.  

A December 1985 private medical record notes that the Veteran reported that he had a history of cervical spine and back injuries during service and it was noted that he had a history of DDD in the neck.  It was noted that he reinjured his back in October.  Muscle spasms of the upper thoracic spine were noted.  In March 1986, it was noted that he strained his neck while driving a school bus 5 months ago.  Range of motion of the cervical spine was somewhat limited.  There was tightness and muscle spasms present in the upper and lower trapezius muscles, left worse than right.  A December 1987 X-ray of the cervical spine showed DDD at the C5, C6, and C7 levels.  

VA and private medical records reflect ongoing complaints of chronic neck and back pain.  In May 2000, the Veteran underwent a bilateral C6-C7 posterior foraminotomy at a VA facility.

In July 2003, the Veteran submitted a statement outlining his employment history.  He said that he worked odd jobs after service and had episodes of homelessness.  He attended college, but had difficulties because of his disabilities.  He said that he also had many difficulties sustaining employment because of his disabilities.  At various points in time, he worked at a gas station, for a marketing company, for a well and pump company, and for a roofing company.  He said that he last worked in roofing for seven weeks in 1990 and that was the longest he had ever had a 40-hour per week job.  

The report of a June 2006 VA examination reflects the Veteran's complaints of neck pain beginning during basic training in 1973.  He said that he later reinjured his neck when a radio fell on it.  Since then, he said that his neck condition had progressively worsened.  He said that he last worked in 1998 and before that, he worked in construction, maintenance, and other labor jobs.  The diagnosis was chronic neck strain secondary to severe degenerative disease of the cervical spine at the C4-C5, C5-C6, and C6-C7 levels.  The examiner opined that the cervical spine degenerative disease was less likely than not related to his 2 years of military service.  The examiner noted that the Veteran had a neck problem before he came into the military and opined that the Veteran had a pre-existing neck condition that followed the normal process of aging and was related to years of work in construction, maintenance, and as a laborer and not military service.  

In March 2010, the Veteran submitted a report from Dr. Winfield, a private physician Board-certified in family practice.  The report is characterized as an independent medical evaluation.  Dr. Winfield reviewed the relevant medical records in the Veteran's claims file and noted that the Veteran denied that he had a neck injury prior to service.  When asked about the notation in the service treatment records, the Veteran said that he may have been confused or had difficulty hearing the question.  The physician said he had no reason to doubt the Veteran and opined that it was at least as likely as not that there was no prior history of neck or upper back injury before service.  The physician noted that the Veteran suffered three significant neck injuries during service, two of which were well documented.  The Veteran said that he hurt his neck playing football and sustained a flexion compression injury; that he was hit in the neck with a large portable two-way radio; and that he slipped and fell on patrol and fell on his upper back.  Based on a review of the relevant medical records and a clinical interview of the Veteran, the physician opined that it was "highly likely" that the Veteran's currently diagnosed cervical spine disorder resulted from his in-service neck and upper back injuries.

The report of an October 2010 VA examination reflects the Veteran's complaints of ongoing neck pain since 1973 and the above-noted medical history.  X-rays showed disc degenerative changes of the lower cervical spine and facet arthritis localized at the C4-C5 level.  The diagnosis was degenerative changes involving the lower cervical spine with facet arthritis localized at the C4-C5 level on the right, status post cervical laminectomy at C6-C7.  The Veteran reported that he was unable to work after being discharge from service; however, the examiner noted that the previous VA examiner had reported that the Veteran worked in construction, maintenance, and other labor jobs.  The examiner opined that the Veteran's cervical spine disorder was less likely as not secondary to his 2 years of military service.  The examiner explained that the degenerative changes and facet arthritis were related to the Veteran's work in construction, maintenance and other labor jobs.  According to the Journal of American Medical Association, it takes 10 or more years to develop degenerative changes or facet arthritis and that for 90 percent of the patients, it is due to the nature progression of the disease process.  The examiner indicated that the claims file was reviewed but that private medical records were not reviewed.

In March 2012, another VA examiner provided a supplemental opinion.  The examiner noted that the Veteran said that he had injured his neck playing football in high school and that he had a pre-existing neck problem.  The examiner noted that there was aggravation during service, but that it improved and no abnormalities were noted at discharge.  Therefore, the examiner opined that the neck problem pre-existed service and that it was only temporarily aggravated in service.  The examiner further opined that the Veteran's current cervical spine disability was less likely than not caused by military service.  The examiner noted that the earliest documented evidence of a cervical spine disability after service was the 1993 X-ray findings of DDD and DJD.  

The Veteran submitted multiple letters from his private treating physician, Dr. Mercer.  See letters dated in July 2002, February 2003, March 2005, April 2005, January 2007, and October 2007.  Dr. Mercer began treating the Veteran in 2001.  These letters essentially state that the Veteran suffered a neck injury during service while playing football and passed out three times on the way to the emergency room.  He then reinjured his neck when he was struck by a 25-pound radio.  It was noted that he was evaluated and found to have cervical and thoracic spine injuries and was unable to carry a rifle.  Since then, the physician stated that the Veteran had had chronic neck and back pain.  The physician opined that the Veteran's cervical spine disability was a direct result of the injuries he sustained during service.

During the course of the appeal, the Veteran has asserted that he did not injure his neck playing football in high school.  In support of this contention, he submitted written statements from high school friends (L.R., G.F., and G.G.) who essentially attest to the fact that the Veteran did not have a neck injury in high school and that he was in good health.  

At the outset, the Board notes that the Veteran is presumed to have been in sound condition when he entered service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  His enlistment examination reflects that his spine was normal and he denied recurrent back pain.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that a cervical spine disability both preexisted service and was not aggravated by service.  Here, the Board finds that there is not clear and unmistakable evidence that a cervical spine disability preexisted service.  Although service treatment records note that the Veteran reported that he had an injury in high school, there is no indication that the injury resulted in a chronic disability.  No disability was found at the time of his enlistment examination and he denied having any recurrent pain.  The Board acknowledges the Veteran's later assertions, and those made by his friends (L.R., G.F., and G.G.), that he never injured his neck in high school and that the service records are erroneous.  Without addressing the veracity of these statements, it is sufficient to note simply that there is not clear and unmistakable evidence that the Veteran had a chronic neck disability prior to service.  Therefore, the Board finds that presumption of soundness is not rebutted.  

The Board notes that the Veteran is competent to describe what he has personally experienced, including his in-service injuries and ongoing neck pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board also finds that these statements are mostly credible.  The football injury and radio injury are both documented and the Veteran complained of recurrent neck pain and was treated with medication and physical therapy.  After service, the Veteran continued to have recurrent complaints of neck pain and sought medical treatment.  Although there is some indication that the Veteran has somewhat exaggerated the extent of these injuries (e.g., he reported passing out three times on the way to the emergency room, which is not documented; he reported being struck with the radio rather than simply carrying it as was documented in his records), the fact that he sustained injuries and has had continued symptomatology is well documented.  Therefore, the Board finds the Veteran's statements regarding continuity of symptomatology are credible.

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds that Dr. Winfield's conclusion that the Veteran's cervical spine disability is related to service is more probative than the VA examiners' opinions to the contrary.

The medical evidence supporting the Veteran's claims consists primarily of the medical opinions of Drs. Mercer and Winfield.  Dr. Mercer's opinion was based on the Veteran's self-reported history, which was somewhat exaggerated, and did not include a review of the claims file.  Therefore, her opinion lacks probative value.  On the other hand, Dr. Winfield's opinion was based on a review of the relevant medical records in the claims file and consideration of the Veteran's lay assertions.  Dr. Winfield's opinion was also based on the assumption that the Veteran did not have a preexisting neck disability, which is consistent with the Board's findings.  For these reasons, the Board finds that Dr. Winfield's opinion is especially probative.  

The medical evidence against the Veteran's claim consists primarily of the VA examiners' opinions that the Veteran had a preexisting neck problem that was temporarily aggravated during service and that his current cervical spine disability is related to the natural aging process and his work in construction, maintenance, other and labor jobs.  These opinions lack probative value for a number of reasons.  Most importantly, the opinions are based on the assumption that the Veteran had a preexisting neck disability.  This assumption is based on the Veteran's self-reported history noted in service, which the Veteran now disputes.  This is not sufficient to support a finding of clear and unmistakable evidence of a preexisting condition.  See, e.g., Crowe v. Brown, 11 Vet. App. 345, 348 (1998) (childhood history of asthma did not "note" the condition at induction).  Therefore, the VA examiner's opinions are based on a false assumption.  In addition, the October 2010 VA examiner indicated that the private medical records were not reviewed.  Most of the Veteran's treatment for neck problems after service was conducted by private physicians.  

The Board also notes that the March 2010 examiner indicated that the degenerative changes in the Veteran's cervical spine were first documented in 1993.  This is incorrect.  Degenerative changes were first documented in a January 1984 X-ray-nine years after service.  Between discharge from service and 1984, the Veteran reported that he worked odd jobs, was homeless for 3 years, met his wife and attended college, and later worked at a gas station.  The evidence does not suggest that he worked in construction or labor-intensive jobs during this time period as indicated by the VA examiners.  Therefore, the opinion that the Veteran's cervical spine disability is related to construction, maintenance, and labor jobs lacks also probative value.

At the very least, the Board finds that the Veteran's assertions, along with Dr.'s Winfield's medical opinion, permits application of the reasonable doubt doctrine.  In other words, the evidence for and against the claim is in relative equipoise. 

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative changes of the cervical spine are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for degenerative changes of the cervical spine is granted.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the appeals for service connection for bilateral hearing loss disability and lumbar spine disability is warranted, even though such action will, regrettably, further delay an appellate decision on the claims.

With respect to the Veteran's lumbar spine disability, he asserts that he injured his low back when he bent over to pick up some potatoes while working mess duty in March 1973.  He said he went to the dispensary, but that these records are missing from his service treatment records.  He asserts that he has had continued low back problems since this injury.  Complaints of low back pain are first documented in a May 1986 private medical record.  An August 1993 MRI showed disc bulges at the L4-L5 and L5-S1 levels, which were dissected. 

As noted above, the Veteran is competent to report that which he has personally experienced, including that he injured his low back in service.  Given his report of an in-service injury, evidence of a current disability, his assertions as to a relationship between the two, and the absence of any current medical opinion on the question of nexus, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the Board notes that the Veteran's notice of disagreement (NOD) and statement of the case (SOC) pertaining to the denial of service connection for a lumbar spine disability are not of record.  A February 2008 letter from the RO to the Veteran indicates that he had filed an NOD with the January 2007 rating decision; however, the NOD is not of record.  Furthermore, the February 2010 supplemental SOC (SSOC) notes that the Veteran was furnished an SOC in June 2009.  This is also not of record.  Hence, on remand, the RO should associate these documents with the claims file.

As regards the Veteran's hearing loss disability, this claim is somewhat complicated by the directives outlined in the May 2009 Joint Motion.  The Veteran's hearing loss was noted at his enlistment examination and therefore the presumption of soundness does not apply.  This is undisputed.  The Veteran asserts, however, that his hearing loss was aggravated by service and that he sustained acoustic trauma when dynamite exploded near him.  He asserts that his hearing loss was manageable prior to service and that he had only lost 5 percent of his hearing.  He was told during service that he had lost 50 percent of his hearing after acoustic trauma from the explosion.  He also reported that his hearing was much worse after service and that he had to get hearing aids in 1977.  The audiograms during service do not suggest that there was a significant change in his hearing acuity during service and the VA examiners have essentially opined that there was no increase in the hearing loss disability during service.  

As noted in the Joint Motion, it is the Veteran's burden to establish that there was aggravation or an increase in the disability.  See Wagner v. Principi, 370 F.3d 1089, 1095 (Fed. Cir. 2004), citing 38 U.S.C.A. § 1153; see Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Thereafter, the burden shifts to VA to show a lack of aggravation by establishing that the increase in disability was due to the natural progress of the disease.  Id., citing 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306; see Jensen, 19 F.3d at 1417.  In other words, if there is an increase in a disability, it is presumed to have been aggravated by service.  To rebut this presumption, VA must establish (by clear and unmistakable evidence) that any increase in disability was due to the natural progress of the disease.  Furthermore, although this presumption applies to congenital diseases, it does not apply to congenital defects.  Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In this case, the parties to the Joint Motion noted that the Board found that there was no increase in disability, but faulted the Board for not making a determination as to whether there was "clear and convincing evidence" that the Veteran's hearing was not aggravated by an in-service event.  The Board notes that this is not the correct burden or standard of proof.  It is the Veteran's burden to prove that an increase in disability occurred during service.  If an increase is established, then, in order to rebut the presumption of aggravation, it is VA's burden to establish whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease.  The parties also faulted the Board for not making a determination as to whether the Veteran's hearing loss was a congenital disease or defect.  The Board notes, however, that if there was no increase in disability, such as was found in this case, it does not matter whether the hearing loss was a congenital disease or defect.  Service connection would not be warranted in either instance.  

Finally, the parties faulted the Board for not making a specific finding "that if there was an increase in Appellant's [sic] hearing loss during service, there was clear and unmistakable evidence that the increase was beyond the natural progression ...."  Again, the Board found that there was no increase in disability.  The in-service audiograms did not show it and the VA examiners opined that there was no increase in disability.  Hence, the Veteran did not meet his burden of showing aggravation.  Therefore, there was no reason for the Board to go to the next step of determining whether the increase in disability was due to the natural progress of the disease.  In sum, the directives outlined in the Joint Motion are incongruous with existing law and confuse the burdens and standards of proof relating to the aggravation of a preexisting disability.  Nonetheless, the Board is bound by the Court's order, and, in April 2010, the Board remanded the issue in an attempt to comply with the directives outlined in the Joint Motion.

In its April 2010 remand, the Board directed the Veteran to be scheduled for a VA audiology examination.  The Board requested that the examiner provide an opinion as to whether the Veteran's hearing loss increased in severity during service.  If so, the examiner was asked to determine whether the increase was due to the natural course of the disease or due to aggravation.  Finally, the examiner was asked to specifically state whether the Veteran's hearing loss was congenital in nature or an acquired disorder.

A VA audiology examination was conducted in January 2011.  The examiner noted that a review of the C-file yielded two audiograms of note.  In comparing the enlistment examination to the discharge examination, the examiner opined that there was little clinically significant change in the Veteran's hearing during service.  Therefore, the examiner opined that the Veteran's hearing loss was less likely as not the result of acoustic trauma suffered in the military.  

Unfortunately, the January 2011 examiner's report is not fully responsive to the Board's request.  Of note, the examiner did not indicate whether the Veteran's hearing loss was congenital or acquired.  Further, the examiner stated that there was "little clinically significant change" but did not indicate definitively whether there was an increase in the hearing loss disability.  Finally, the examiner noted only two audiograms during service and it is unclear whether she reviewed or considered the other three other audiograms (dated October 26, 1973, October 30, 1973, and December 20, 1973).  It is also unclear whether she considered the Veteran's assertions that he noticed a significant worsening in his disability during service and had to get hearing aids in 1977-two years after service.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, the Board's April 2010 remand instructions were not fully complied with.  Hence, remand, consistent with Stegall, is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the January 2007 rating decision that denied service connection for a lumbar spine disability, the RO should associate a copy of the Veteran's NOD with the claims file and a copy of the June 2009 SOC that was furnished to the Veteran.  If the RO is unable to locate these documents, it should send a letter to the Veteran and his attorney and request copies so that a complete record can be maintained.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current lumbar spine disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the lumbar spine, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current lumbar spine disability first manifested in service or within a year thereafter, or is causally related to any incident of service.  The medical rationale for any opinion expressed must be provided. 

3.  Arrange for further claims file review by the VA examiner who conducted the January 2011 VA examination to obtain a supplemental opinion.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran, however, should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner should provide a complete rationale for his/her opinion.

The reviewer/examiner should note the findings of neuro-sensory hearing loss prior to entry in service and should provide a medical opinion as to the following:

a) Was there an increase in or aggravation of the Veteran's hearing loss disability during service?  

*In rendering this opinion, the examiner should note that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  

b) If so, is there clear and unmistakable evidence (obvious and manifest) that the increase in the hearing loss disability was due to the natural progress of the disease?

c) Was the Veteran's preexisting hearing loss a congenital disease, congenital defect, or an acquired disability?

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


